DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO #06-005
October 10, 2006
Dear State Health Official:
Your State will be participating this year in the review of improper payments in Medicaid and
State Children’s Health Insurance Program (SCHIP) under the Payment Error Rate Measurement
(PERM) program for the fiscal year (FY) 2007 measurement. This letter provides you with
information regarding your State’s participation in the PERM measurement. We also invite you
to participate in a “kick-off” conference call to be held on October 11, 2006 from 1 - 2 P.M.,
EST.
The Centers for Medicare & Medicaid Services (CMS) implemented the PERM program to meet
the requirements of the Improper Payments Information Act of 2002 (IPIA; Public Law 107300). IPIA requires Federal agencies to annually review and estimate the amount of improper
payments for programs they oversee that are susceptible to significant erroneous payments. The
Office of Management and Budget identified Medicaid and SCHIP as programs that are
susceptible to significant erroneous payments.
Under PERM, CMS will conduct reviews in three areas for both the Medicaid and SCHIP
programs: (1) fee-for-service (FFS), (2) managed care, and (3) program eligibility. The results
of these reviews will be used to produce national program error rates, as required under the IPIA,
as well as State specific program error rates. CMS has developed a national contracting strategy
for measuring the first two areas, FFS and managed care, mentioned above. States will be
responsible for measuring the third area, program eligibility, for both programs. This letter
outlines States’ responsibilities for assisting CMS in the measurement of areas 1 and 2 above and
provides specific instructional guidelines and a timeline to assist States for their measurement of
area 3 above, program eligibility.
By way of background, on August 28, 2006, CMS published an interim final regulation with
comment (71 Fed. Reg. 51010). This regulation contains information on CMS’ national
contracting strategy to estimate improper payments in areas 1 and 2 above, the FFS and managed
care components of Medicaid and SCHIP. The regulation also requires States to measure area 3
above, the eligibility component in each program, and invites comments on measuring eligibility
under the PERM program. Under our national strategy, each State will be measured for both

Page 2 - State Health Official
Medicaid and SCHIP once and only once every three years for each program. The States that
will be measured for fiscal years (FY) 2007-2009 (which will rotate thereafter) are as follows:
States Selected for Medicaid and SCHIP Improper Payment Measurements
FY 2007

North Carolina, Georgia, California, Massachusetts, New Jersey, Tennessee, West Virginia,
Kentucky, Maryland, Alabama, South Carolina, Colorado, Utah, Vermont, Nebraska, New
Hampshire, Rhode Island

FY 2008

New York, Florida, Texas, Louisiana, Indiana, Mississippi, Iowa, Maine, Oregon, Arizona,
Washington, District of Columbia, Alaska, Hawaii, Montana, South Dakota, Nevada

FY 2009

Pennsylvania, Ohio, Illinois, Michigan, Missouri, Minnesota, Arkansas, New Mexico,
Connecticut, Virginia, Wisconsin, Oklahoma, North Dakota, Wyoming, Kansas, Idaho,
Delaware

Fee-For-Service and Managed Care Claims Measurement:
For the FY 2007 FFS and managed care claims measurements, CMS awarded contracts to a
statistical contractor, a documentation/database contractor, and a review contractor.


The statistical contractor will select the sample of FFS and managed care claims to be
reviewed for your State. The contractor will calculate your State’s error rates in these
components as well as an overall State program error rate for Medicaid and SCHIP that
includes the eligibility payment error rate based on case reviews.



The documentation/database contractor will collect the State Medicaid and SCHIP medical
policies and, on a quarterly basis, policy updates from the State agency. The contractor will
request the medical records directly from providers to support the medical reviews.



The review contractor will perform the medical reviews and data processing reviews on the
sampled claims to determine if the claims were correctly paid. Medical reviews will be
performed on FFS claims to determine if the claim was medically necessary, coded correctly,
and properly paid or denied. The contractor will address your requests for a difference
resolution on error findings.

The Federal contractors will be contacting each State to obtain the primary and secondary
contact information for the program lead, and persons responsible for the claims data and
medical policy submissions for each program. The contractors will follow up with each State
individually to provide more details and address specific State concerns on the submission of the
claims data and medical policies. We have attached a list of the specific information that the
contractors will be requesting from your State agency (Attachment A).
We view the accuracy of your State’s error rate as a cooperative effort. The success of the FY
2007 PERM measurement is highly dependent on State submission of complete and accurate
claims data and medical policies in a timely manner. To that end, it is critical that you take
measures to ensure that the claims data and medical policies are submitted by the dates requested

Page 3 - State Health Official
by the PERM contractors. The Federal contractors will work closely with you throughout the
sample and review process to ensure the success of the measurement and the accuracy of your
State’s error rates.
The Federal contractor will request the medical records directly from providers to support the
medical reviews of FFS claims. A concern that some providers may have is maintaining the
privacy of patient information, which may result in these providers not submitting the requested
medical records. You can assure the participating providers in your State that the collection and
review of protected health information contained in medical records for payment review
purposes is permissible by the Health Insurance Portability and Accountability Act of 1996
(HIPAA) and Privacy Rule regulations at 45 CFR Parts 160 and 164. Also, CMS has the legal
authority to collect this information under Section 1902(a)(27) of the Act which requires
providers to retain records necessary to disclose the extent of services provided to individuals
receiving assistance and furnish CMS with information regarding any payments claimed by the
provider for furnishing services. You can help reduce the incidence of errors caused by no
documentation and insufficient documentation by educating your program’s providers on this
measurement process and on the importance of submitting documentation timely and accurately.
We have posted to the PERM website (www.cms-perm.org) a sample provider education letter
that you may want to adapt and issue to your providers.
Program Eligibility Measurement:
The eligibility component will be measured by the States. Once your State has produced the
eligibility error rate, you will then provide that eligibility error rate to the statistical contractor.
We have attached guidance on the sampling, reviews, error rate calculation, and reporting
requirements (Attachment B).
We encourage you to participate in the kick-off conference call to be held on October 11, 2006 at
1 - 2 P.M, EST, to be oriented to the PERM program. The phone number is 410-786-3100. The
conference identification number is 690538. To obtain more information on the PERM program,
we invite you to visit our website at http://www.cms.hhs.gov/MedicaidPERM and at
www.cms-perm.org. CMS is committed to working with your State throughout this year’s
measurement process under the PERM program. We look forward to working with you this year
and in future years to ensure the financial integrity of the Medicaid and SCHIP programs.
Sincerely,
/s/

/s/

Timothy B. Hill
Director
Office of Financial Management

Dennis G. Smith
Director
Center for Medicaid and State Operations

Page 4 - State Health Official
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

Attachment A
PERM Statistical Contractor:
The statistical contractor will select the samples of FFS and managed care claims for Medicaid and
SCHIP that will be reviewed for improper payments and will calculate the State’s error rates in these
components as well as an overall State program error rate for each program that includes the
eligibility payment error rate calculated by the State. The statistical contractor will contact your
designated representative and will obtain the State information necessary to sample the claims for the
medical and data processing reviews and calculate the State’s Medicaid and SCHIP program error
rates.
Listed below is the listing and schedule of information the State should submit.
State Information Needed for Medicaid and SCHIP
#

Deliverable

Description

Date

1

State Medicaid and SCHIP
primary and back-up points
of contact for PERM

To help facilitate the compilation of data, what
services are in each stratum and the mechanics of
delivery to the statistical contractor.

11/01/06

2

Data documentation
necessary to read the claims
file

Record layouts, data dictionaries, and other
manuals to correctly analyze the claim

11/15/06

3

Claims data for FFY 2007
Quarter 1

Provide an electronic flat file of Medicaid and
SCHIP FFS and managed care claims (if applicable)
as instructed by contractor.

01/15/07

4

Claims data for FFY 2007
Quarters 2, 3, and 4

Same as #3

04/15/07
07/15/07
10/15/07

PERM Documentation/Database Contractor:
The documentation/database contractor will collect State medical policies and provider medical
records to support medical reviews for FFS claims.
State Information Needed for Medicaid and SCHIP
#

Deliverable

Description

Date

1

State primary and back-up
points of contact

To help facilitate the compilation of policies, what
policies apply to each stratum, and the authority
structure of the policy

11/01/06

2

State policies regarding
claims payment that were
in effect on October 1,
2006.

All Medicaid and SCHIP policies to support the
medical reviews including:

01/31/07

 State plan,
 Regulations,
 Policy letters, transmittals, or other documents

clarifying program requirements, limitations, or
procedures

3

Quarterly policy updates

All changes to the policies in #2 and the effective
date

01/31/07
04/28/07
07/31/07
10/31/07

PERM Review Contractor:
The review contractor will perform the medical reviews and data processing reviews on the sampled
claims to determine if the claims were correctly paid. The contractor will address State requests for a
difference resolution on claim findings.
State Information Needed for Medicaid and SCHIP
#

Deliverable

Description

Date

1

State primary and back-up
points of contact

To help facilitate the data processing reviews.

2

Claims processing
information

Data processing manual/policies that are in effort
during the fiscal year under review.

Scheduled
entrance
visit

3

Access to claims
processing system

The State will provide the contractor technical
assistance and access to claims processing systems,
at least twice or as scheduled, for the claims
processing review

Scheduled
review
visits

4

Difference- resolution
process

The State has the option to file for difference
resolution if the State disagrees with the findings
of the review contractor.

Date based
on when
error is
disputed.

ATTACHMENT B:

